Title: Editorial Note
From: 
To: 


            Editorial Note
           
            Among the papers that Jefferson sent to the House of Representatives on 22 Dec. was a copy of William C. C. Claiborne’s letter of 28 Oct. to Manuel de Salcedo, the Spanish governor of Louisiana, questioning the suspension of the deposit at New Orleans. The State Department received a copy of Salcedo’s reply to Claiborne by 30 Dec., and on that day Jefferson wrote a brief message to the House transmitting the document as an addendum to the materials sent on the 22d (Document I). The president took the unusual step of writing also to the speaker of the House (Nathaniel Macon) to suggest that publication of the full contents of Salcedo’s letter might have undesirable consequences (Document II). The House received Jefferson’s message and the letter to the speaker from Meriwether Lewis on 31 Dec. After all the papers were read, motions to refer the matter to a select committee and to print the documents “for the use of the members” failed. A third motion, to refer the papers received on the 22d and the 31st to the Committee of the Whole House on the State of the Union, then passed, 65 votes to 16 (AnnalsAnnals of the Congress of the United States: The Debates and Proceedings in the Congress of the United States…Compiled from Authentic Materials, Washington, D.C., Gales & Seaton, 1834-56, 42 vols. All editions are undependable and pagination varies from one printing to another. The first two volumes of the set cited here have “Compiled…by Joseph Gales, Senior” on the title page and bear the caption “Gales & Seatons History” on verso and “of Debates in Congress” on recto pages. The remaining volumes bear the caption “History of Congress” on both recto and verso pages. Those using the first two volumes with the latter caption will need to employ the date of the debate or the indexes of debates and speakers., 12:299–301; JHRJournal of the House of Representatives of the United States, Washington, D.C., 1826, 9 vols., 4:395).
            The House had not yet taken up the subject of the closure of the deposit when, on 4 Jan., Federalist Roger Griswold of Connecticut, observing that the president had referred to the cession of Louisiana from Spain to France in his annual message, introduced a resolution calling on the executive to furnish copies of documents on that subject, along with a report about the terms of the cession. After considerable debate, John Randolph succeeded in a motion to commit discussion of Griswold’s proposed resolution, “which might embrace points nearly connected” with Jefferson’s messages of 22 and 30 Dec., also to the Committee of the Whole House on the State of the Union, for consideration behind closed doors. The Republican members then blocked Griswold’s attempt to bring his matter up before the committee, and would not allow it to be considered in open session. After discussions in closed sessions, the House on 7 Jan. approved a resolution expressing a willingness to “wait the issue of such measures” as the executive branch might take relative to the situation at New Orleans, particularly as the “breach of compact” appeared to be the result of “unauthorized misconduct of certain individuals” rather than “a want of good faith on the part of His Catholic Majesty.” Immediately after passing the resolution, the House lifted the injunction of secrecy regarding its proceedings on the president’s messages of 22 and 30 Dec. By the time Griswold, on 11 Jan., tried again to use Louisiana to bring the administration’s actions into question, Randolph could allude to the appointment of James Monroe as an envoy to settle matters with Spain, arguing that the Federalists only wanted to make trouble by disrupting relations between Spain and the United States (AnnalsAnnals of the Congress of the United States: The Debates and Proceedings in the Congress of the United States…Compiled from Authentic Materials, Washington, D.C., Gales & Seaton, 1834-56, 42 vols. All editions are undependable and pagination varies from one printing to another. The first two volumes of the set cited here have “Compiled…by Joseph Gales, Senior” on the title page and bear the caption “Gales & Seatons History” on verso and “of Debates in Congress” on recto pages. The remaining volumes bear the caption “History of Congress” on both recto and verso pages. Those using the first two volumes with the latter caption will need to employ the date of the debate or the indexes of debates and speakers., 12:312, 314–43, 352–68; Malone, JeffersonDumas Malone, Jefferson and His Time, Boston, 1948-81, 6 vols., 4:268–9).
            The resolution of 7 Jan. contained an assertion that the House was “relying, with perfect confidence, on the vigilance and wisdom of the Executive.” Griswold and his colleagues in the House fought the inclusion of that clause, the Connecticut congressman later saying in debate that “I could not express a confidence which I did not feel.” Randolph took pains to point out that Griswold and his allies had approved every other part of the resolve, but then voted against the measure as a whole because they objected to the passage that declared confidence in the administration. “There was a time, sir,” Randolph asserted, “when such conduct would have been denounced by a portion of this House as the essence of Jacobinism and disorganization.” Opponents of Jefferson’s presidency, according to Randolph, could not abide contentment and prosperity—they must sow “war, confusion, and a consequent derangement of our finances” in hopes of regaining power (AnnalsAnnals of the Congress of the United States: The Debates and Proceedings in the Congress of the United States…Compiled from Authentic Materials, Washington, D.C., Gales & Seaton, 1834-56, 42 vols. All editions are undependable and pagination varies from one printing to another. The first two volumes of the set cited here have “Compiled…by Joseph Gales, Senior” on the title page and bear the caption “Gales & Seatons History” on verso and “of Debates in Congress” on recto pages. The remaining volumes bear the caption “History of Congress” on both recto and verso pages. Those using the first two volumes with the latter caption will need to employ the date of the debate or the indexes of debates and speakers., 12:336, 339, 354).
            Due to the injunction of secrecy, the smooth journal of the House made no reference to the receipt of a message from the president on 31 Dec. The journal for that day was probably already in print when the House removed the secrecy requirement on 7 Jan. (The clerks sent the journals out to be set into type after only a short interval: on 11 Jan., for example, when Randolph wanted to refer to the official journal for debates of a few days earlier, probably 6–7 Jan., he could not do so because the record for those days was already “at the printer’s”; same, 357.) Later, the clerks copied into the smooth journal, after the entry for the last day of the session, “A supplemental journal of such proceedings, as, during the time they were depending, were ordered to be kept secret, and respecting which the injunction of secrecy was afterwards taken off by order of the House.” That addendum to the proceedings contained the record of what had transpired on 31 Dec. concerning the message, and of closed sessions on 5 and 6 Jan. (DNA: RG 233, journals, 7th Cong., 2d sess.; JHRJournal of the House of Representatives of the United States, Washington, D.C., 1826, 9 vols., 4:263, 395–8).
          